COX, Judge
(concurring):
Because the issue certified by the Acting Judge Advocate General does not challenge the correctness of the Court of Military Review’s determination that entrapment as to the drug offense was raised by the providence inquiry, I am bound by that conclusion. That being the case, I agree that Bailey’s subsequent responses did not unequivocally refute the possibility that the larceny charge was also the product of the assumed initial inducement. I write only to remind military judges and counsel that once entrapped does not necessarily mean always entrapped. See United States v. Hill, 481 F.Supp. 558, 560 (E.D.Pa.1979), rev’d. on other grounds, 655 F.2d 512 (3d Cir.1981).
Claims of initial entrapment are, of course, ordinarily “for the jury as part of its function of determining the guilt or innocence of the accused.” Sherman v. United States, 356 U.S. 369, 377, 78 S.Ct. 819, 823, 2 L.Ed.2d 848 (1958) (footnote omitted). In like manner, contentions that subsequent misconduct was the product of *248the original inducement — and not some later inspiration — are also generally matters to be resolved by the factfinder. United States v. North, 746 F.2d 627, 630 (9th Cir.1984), cert. denied, — U.S. —, 105 S.Ct. 1773, 84 L.Ed.2d 832 (1985) (jury could find that the accused’s discovery of the profitability and ease of drug selling, rather than the original government inducement, was the cause of his later drug trafficking); United States v. Brown, 544 F.2d 1155, 1157 n. 5 (2d Cir.1976); United States v. Hill, supra (entrapment as to first drug sale did not have to be carried over to successive sales, in view of accused’s increasingly active role in the business).
Here, if Bailey is to be believed, he decided to “flimflam” the undercover agent in order “[t]o get him off ... [his] back.” In a rehearing, should Bailey prevail on the drug charge with an entrapment theory, the factfinder must still decide whether the larceny was the product of the initial inducement or some other source. That the two offenses can be described as a continuing course of conduct does not determine this aspect of the case.